Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, pages 5-7, filed May 16, 2022, with respect to claims 1, 5, 7-10 have been fully considered and are persuasive.  The rejection of claims 1, 5, 7-10 has been withdrawn. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Jinks on August 4, 2022.

The application has been amended as follows: 



Claim 6 has been cancelled.

Claim 9 has been amended.

9.         A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising:
        allowing software to be installed onto the computer even if a requirement is determined to be unsatisfied, the requirement being defined for the software to run after installation of the software, wherein the software is installed to be operable without further installation after the requirement is satisfied; and
        causing a user interface of the computer to indicate that the software that has been installed is unavailable by
            concealing that the software has been installed from a general user other than a user who has administrator rights, and 
            displaying that the software has been installed but is inoperable to the user who has administrator rights.








Claim 10 has been amended.

10.         An information processing apparatus comprising: 
        a memory; 
        means for allowing software to be installed onto the information processing apparatus even if a requirement is determined to be unsatisfied, the requirement being defined for the software to run after installation of the software, wherein the software is installed to be operable without further installation after the requirement is satisfied; and  
         means for causing a user interface of the information processing apparatus to indicate that the software that has been installed is unavailable by 
             concealing that the software has been installed from a general user other than a user who has administrator rights, and 
             displaying that the software has been installed but is inoperable to the user who has administrator rights. 











Allowable Subject Matter

Claims 1, 5, 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20100077475 to Deschenes discloses an information processing apparatus comprising (paragraph 29-31; target computer (information processing apparatus)):
       a memory (paragraph 31-32; medium 114 (memory)); and
       a processor configured to (paragraph 31-32; processor 110)
       allow software to be installed onto the information processing apparatus even if a requirement is determined to be unsatisfied (paragraph 15-16, 37-38, 49, 51, 54-56, 61-62, 83; for the components of the software that satisfy the requirement 204, the corresponding component is installed even though the software does not meet all the privileges/requirements for all the components), the requirement being defined for the software to run after installation of the software (paragraph 13, 51; privilege (requirements) are defined for the program to launch and use the functionality (running) after installation; without all privileges, the software will not function fully), 
        wherein the software is installed to be operable after the requirement is satisfied (paragraph 15-16, 37-38, 49, 51, 55-56, 61-62; partial installation of software package having components is performed when the requirement 204 for a specific component is not satisfied; partial installation does not properly perform all the functions of the full installation thereby not operable fully; if after partial installation, the requirement 204 that was not previously satisfied is now satisfied, the full installation of the software package can be performed by installing additional component (installed to be operable) resulting in a fully functional software (operable software)).



       US Patent Application Publication Pub. No. US 20120317565 to Carrara discloses wherein the software is installed to be operable without further installation (paragraph 99, 107, 131-136; application requires camera resource to function; even if user denies the camera resource in screen 700 that is required, the system allows the full installation of the application without executing it or executing it (operable) and without requiring further installation).

        US Patent No. 8200962 to Boodman discloses without further installation of the installed software after the requirement is satisfied (column 7, lines 5-35; installation of browser extension (software) performed even if requested resources (requirement not satisfied) are rejected by the user; user can change these set permissions so that it can change from rejecting to allowing access of resources requested (after requirement satisfied) without having to reinstall (without further installing) the browser extension (software)).

     
         US Patent Application Publication Pub. No. US 20170329690 to Cudak discloses a processor configured to provide presentation so as to indicate that the software that has been installed is unavailable (paragraph 61, 70, 73, 78, 86, 94-95; based on the status of resources such as network used by the application, the application is displayed with graphic indicators such as shown in Fig. 4 to indicate those application that are installed but unavailable due to lacking resource).




         US Patent Application Publication Pub. No. US 20160299749 to Sharma discloses wherein the processor provides presentation so as to reveal to a user who has administrator rights (paragraph 74, 91-97; console of the user administrator displays presentation of installation status of the software installation).



 



       CN 103473232 to Wang discloses hiding application buttons from general users and displaying application buttons for administrators (paragraph 53-55). However the installed application of Wang are available to be used and are not disclosed as installed applications that are unavailable due to not satisfying requirements as claimed.



       With regards to independent claim 9, see above Statement on Reasons for Allowance for claim 1 since claim 9 discloses limitations similar to claim 1. 

       With regards to independent claim 10, see above Statement on Reasons for Allowance for claim 1 since claim 10 discloses limitations similar to claim 1. 

         In addition to the teachings of the claims 1, 9, 10 as a whole, the closest prior art of record failed to teach or suggest, 
        “cause a user interface of the information processing apparatus to indicate that the software that has been installed is unavailable by 
           concealing that the software has been installed from a general user other than a user who has administrator rights, and 
            displaying that the software has been installed but is inoperable to the user who has administrator rights”

          Therefore, claims 5, 7-8 are allowable for depending on claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  






Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-H11272384 to Kamo.
CN 103473232 to Wang.







Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

08/08/2022